Citation Nr: 0206118	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 18, 1992 
for a grant of service connection for post-traumatic stress 
disorder (PTSD) with paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Maher, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
for PTSD with paranoid schizophrenia and assigned a 100 
percent disability rating effective from February 18, 1992.  
The veteran entered notice of disagreement with the effective 
date assigned by this decision.  

The Board issued a decision in August 2000 denying an 
effective date earlier than February 18, 1992 for a grant of 
service connection for PTSD with paranoid schizophrenia.  
This Board decision was subsequently vacated by a September 
2001 order of the United States Court of Appeals for Veterans 
Claims (Court).  As requested in the unopposed Appellant's 
Motion for Remand, the August 2000 Board decision was vacated 
and remanded for readjudication in light of the Veterans 
Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained, and no further assistance would aid in 
substantiating the veteran's claim for an earlier effective 
date.  

2.  An unappealed rating decision dated January 1984 denied 
service connection for PTSD.

3.  An October 1990 Board decision denied service connection 
for an acquired psychiatric disorder both on a de novo basis 
and by declining to reopen the previously denied claim for 
service connection for PTSD.

4.  On February 18, 1992, the RO received correspondence from 
the veteran seeking to reopen his previously denied claim for 
service connection for PTSD.

5.  In the May 1999 rating decision on appeal, based on 
medical opinion evidence that previously had not been of 
record, the RO granted service connection for PTSD with 
paranoid schizophrenia.  


CONCLUSION OF LAW

An effective date prior to February 18, 1992 for the grant of 
service connection for PTSD with paranoid schizophrenia is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108, 
5110(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.400, 20.1100, 20.1103, 20.1105 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision and statement of the case, the RO has 
notified the veteran of the evidence needed to substantiate 
the claim for an earlier effective date than February 18, 
1992 for the grant of service connection for PTSD with 
paranoid schizophrenia.  The vacated August 2000 Board 
decision likewise advised the veteran of the laws and 
regulations pertaining to his earlier effective date claim, 
as well as what evidence is necessary to substantiate his 
claim.  There is no indication that there are any additional 
and relevant VA or other treatment records available that 
would provide a reasonable possibility of substantiating the 
claim for an earlier effective date for service connection 
for PTSD with paranoid schizophrenia.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
appellant's claims, and the appellant has not identified any 
additional treatment records or other evidence which exists 
and has not been obtained.  As this is an earlier effective 
date claim, no current VA examination or medical opinion is 
necessary to decide the claim on appeal, as such additionally 
created medical evidence reflecting on the veteran's current 
level of disability for his service-connected PTSD with 
schizophrenia would not aid in substantiating his claim for 
an effective date prior to February 18, 1992 for the grant of 
service connection.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

II.  Earlier Effective Date for Service Connection

The veteran articulated his current contentions in 
videoconference hearings in March 2000 and April 2002, the 
latter before the undersigned Member of the Board and in 
briefs from his attorney and previous representatives.  The 
veteran contends that, because he developed psychiatric 
problems during service, and was exposed to stressful events 
in service, the effective date of the grant of service 
connection for PTSD with paranoid schizophrenia should go 
back to the time of his discharge from service.  The veteran 
stated that he developed psychiatric problems during his 
active service, and that, because of a lack of treatment, he 
killed a man.  The veteran's attorney contends that the 
effective date for service connection should be the date of 
separation from service because the veteran experienced 
stressful events in service which were later determined to 
have caused his PTSD, and an in-service diagnosis reflects 
that the veteran was "suffering from traumatic and emotional 
distress."  The veteran's attorney points out that the 
veteran attended a VA PTSD clinic beginning in 1983, although 
VA did not make a "proper diagnosis" of PTSD until 1992.  

At the April 2002 videoconference personal hearing before the 
undersigned member of the Board, the veteran testified about 
the in-service stressful events he experienced in Vietnam, 
that he sought aid for a "nervous condition" while in 
prison, that he participated in a VA PTSD clinic beginning at 
least in 1983, and he underwent post-service hospitalization 
for PTSD, even though he was not diagnosed with PTSD until 
1992.  By responding to a question from his attorney, he 
affirmed that he had "continually" claimed or pursued VA 
benefits for PTSD.  At the personal hearing in April 2002, 
the veteran's attorney also submitted additional documentary 
evidence, which included copies of a Board and RO decision, 
the Court's remand order, service medical records, and a 
December 1992 VA treatment summary, which reflects a 
diagnosis of PTSD, and indicates that the veteran's PTSD 
symptoms began in service and had continued since then.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor" (italics added).  The implementing regulations 
provide that the effective date of compensation based on a 
claim received after a final disallowance, or reopened 
claims, will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii)(r).  There is an exception to this effective 
date rule if a compensation claim is made within one year 
following the veteran's service discharge, but the exception 
does not apply in this case as the veteran was discharged in 
1969, and there is no evidence that he submitted a claim for 
service connection for PTSD within one year following his 
service discharge.  

The veteran initially filed a claim for service connection 
for PTSD in September 1983.  The RO denied service connection 
for PTSD in January 1984, as the medical evidence did not 
then reflect a diagnosis of PTSD.  While a November 1983 
adjudication officer request for VA examination included PTSD 
in the "diagnosis" block of the form, this administrative 
entry did not constitute a medical diagnosis of PTSD.  
Likewise, the fact that the veteran was participating in a VA 
PTSD clinic in 1983 does not establish a medical diagnosis of 
PTSD or constitute competent medical evidence to relate PTSD 
or other psychiatric disability to service.  In February 
1984, the veteran was informed of the January 1984 RO rating 
decision denial and of his appellate rights; however, as he 
did not appeal the January 1984 rating decision, that 
decision became final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.1100, 20.1103.

In September 1986, the veteran requested that his claim for 
compensation benefits be reopened.  An October 1986 RO rating 
decision declined to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The veteran appealed 
that decision to the Board.  An October 1990 Board decision 
denied the appeal for service connection for an acquired 
psychiatric disorder both on a de novo basis and by declining 
to reopen the previously denied (in January 1984) claim for 
service connection for PTSD.  The Board found that, while the 
veteran was seen in service for emotional distress, a chronic 
psychiatric disability was not found in service.  In the 
October 1990 decision, the Board found service connection on 
a presumptive basis was not warranted because there was no 
evidence to show that the veteran had been diagnosed with a 
psychosis within one year following his separation from 
service.  The Board further found that there was no 
additional evidence of record at that time that linked the 
veteran's current psychiatric impairment to service.  

Notwithstanding the veteran's current contentions that he 
continually appealed his claim, the October 1990 Board 
decision became a final decision on the date it was stamped 
and issued.  See 38 U.S.C.A. § 7104(b) (a claim disallowed by 
the Board may not be considered on the same factual basis 
unless new and material evidence is presented); 38 C.F.R. §§ 
20.1100 (Board decisions are final on the date stamped on the 
face of the decision).  As the October 1990 Board decision 
was final when issued, new and material evidence was required 
to reopen a claim for service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Any 
subsequent actions by the veteran (other than appealing to 
the Court, which he did not on this issue) would pertain only 
to a reopening of the finally denied claim, and would 
constitute a new claim.  See 38 C.F.R. § 20.1105 (after 
promulgation of appellate decision, upon request by claimant, 
determination is made as to whether evidence is new and 
material).   

On February 18, 1992, the RO received correspondence from the 
veteran seeking, among other things, to reopen his previously 
denied claim for service connection for PTSD.  Prior to 
receipt of his reopened claim in February 1992, there was no 
competent medical evidence of record of a diagnosis of PTSD 
or competent medical evidence of a nexus between the 
veteran's PTSD with schizophrenia and an injury or disease 
during service, including psychiatric symptoms which occurred 
in service.  The veteran's lay assertions did not constitute 
the required medical diagnosis of medical nexus evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(while the veteran is competent to report and describe to a 
medical professional the in-service stressful events, as well 
as symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service).  

Based on the presentation of new and material evidence, 
including a December 1992 diagnosis of PTSD with other 
psychiatric disability and medical nexus opinion, the 
veteran's February 1992 claim for service connection PTSD was 
ultimately reopened and granted.  Although an April 1992 RO 
rating decision declined to reopen the claim, the veteran 
filed a timely appeal of this decision, and the Board 
remanded the veteran's claim in July 1997 for further 
development.  During the appeal, medical evidence was 
submitted into the record for the first time indicating that 
the veteran had a medical diagnosis of PTSD in 1992, with an 
associated psychiatric problem, medically linked to his 
military service.  After the development had been completed, 
the May 1999 rating decision on appeal granted service 
connection for PTSD with paranoid schizophrenia, effective 
from February 18, 1992, the date of receipt of claim to 
reopen.

The veteran filed a motion for reconsideration of the Board's 
October 1990 decision.  In July 2000, the Board denied the 
veteran's motion for reconsideration.  In doing so, the Board 
found that the October 1990 Board decision did not contain 
obvious error.  The veteran has not alleged specific factual 
or legal error sufficient to raise a claim of clear and 
unmistakable error in the October 1990 Board decision 
pursuant to the provisions of 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2001).  

Most recently at the April 2002 personal hearing, the Board 
advised the veteran and his attorney that the issue was 
entitlement to an earlier effective date for service 
connection, and that a claim of clear and unmistakable error 
would have to be raised to attack the final October 1990 
Board decision.  The Board has considered the veteran's 
statement at the April 2002 personal hearing that "clear and 
unmistakable error" had already been addressed; however, the 
veteran was referring to the Board's July 2000 
reconsideration decision and not to a decision of clear and 
unmistakable error.  The Board accordingly advised the 
veteran that the reconsideration claim was not a claim for 
clear and unmistakable error.  The Board member presiding 
over the March 2000 videoconference hearing also advised the 
veteran that, if he felt the October 1990 Board decision 
contained error, he should state why there was error.  

The veteran's attorney stated at the April 2002 hearing that 
he believed that, after 1999 and after the previous 
videoconference hearing (March 2000), he had "filed for 
clear and unmistakable error."  A review of the record, 
however, does not reveal that the veteran or his attorney has 
at any time raised a claim of clear and unmistakable error in 
the October 1990 Board decision.  The evidence of record 
reflects that the veteran's attorney, in a February 2002 
letter, contended there was error in the now vacated August 
2002 Board decision, but did not allege clear and 
unmistakable error in the October 1990 Board decision.  The 
attorney argues that further in-service examination should 
have been performed, a contention unrelated to the Board's 
action in October 1990.  The veteran's previous 
representative, in January 2000 letter, argued that the Board 
"made a clear error," but the alleged error is in reference 
to the assignment of an effective date and not the October 
1990 Board denial of appeal for service connection.  After 
reviewing the record, the Board finds that the veteran has 
not alleged specific factual or legal error sufficient to 
raise a claim of clear and unmistakable error in the October 
1990 Board decision.  The current earlier effective date 
claim on appeal, therefore, does not involve the question of 
clear and unmistakable error in the otherwise final October 
1990 Board decision.  

In this claim, the Board denied service connection for a 
psychiatric disorder in October 1990.  That decision became 
final.  The earliest indicia that the veteran sought to 
reopen his claim for service connection is the correspondence 
received on February 18, 1992.  The veteran's claim for 
service connection for PTSD, with paranoid schizophrenia, was 
granted in the rating decision on appeal on the basis that 
new and material evidence had been submitted.  Medical 
evidence was associated with the record which for the first 
time showed a medical diagnosis of PTSD (in 1992) and linked 
the veteran's current psychiatric illness of PTSD with 
paranoid schizophrenia to service.  This additional evidence 
constituted new and material evidence sufficient to reopen 
and to allow the claim.  

Applying 38 U.S.C.A.  § 5110(a) and 38 C.F.R. § 
3.400(q)(1)(ii), the earliest date that service connection 
could be granted is February 18, 1992, the date the RO 
received the claim to reopen following the final disallowance 
by the Board in October 1990.  The medical evidence 
demonstrating a medical diagnosis of PTSD and nexus to 
service was not rendered until December 1992.  Even assuming, 
arguendo, that, as the veteran and his attorney contend, 
entitlement to service connection for PTSD arose earlier than 
February 18, 1992, the effective date statute and regulation 
specifically and unambiguously provide that the proper 
effective date for a reopened claim is the later of the date 
of receipt of claim to reopen (February 18, 1992) or the date 
entitlement arose, so that even in that scenario the date of 
receipt of claim would be the proper effective date.  Id.  
For these reasons, the Board finds that an effective date 
earlier than February 18, 1992, for the grant of service 
connection for PTSD with paranoid schizophrenia, is not 
warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110(a), 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 20.1100, 
20.1103, 20.1105; 66 Fed. Reg. 45,620,  45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


ORDER

An appeal for an effective date prior to February 18, 1992 
for a grant of service connection for PTSD with paranoid 
schizophrenia is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

